PARKER, Judge.
The sole assignment of error relates to a portion of the court’s charge to the jury. While referring to the testimony of the prosecuting witness which described events in the laundromat, the trial judge stated that she had testified “that he (the defendant) told her that he had already killed two women and that he wouldn’t hesitate to kill another one.” The record on appeal shows that what the witness actually testified was as follows:
“As to what he said when he first put the knife to my back, when I told him I wasn’t going with him, he said he had already killed two women, and he wouldn’t hesitate to do otherwise.”
While the meaning of the phrase, “wouldn’t hesitate to do otherwise,” is not entirely clear, defendant’s statement that “he had already killed two women,” made while he held a knife to the back of the prosecuting witness, was starkly clear. Defendant’s actions and words, as testified to by the prosecuting witness, taken together could convey but one clear and terrifying message — that he was a dangerous and violent man and that her life was at stake.
In this State, kidnapping is “defined generally as the unlawful taking and carrying away of a human being against his will by force, threats, or fraud.” State v. Dix, 282 N.C. 490, 198 S.E. 2d 897. The testimony of the prosecuting witness in this case abundantly demonstrated the use by defendant of force and threats to carry her away with him against her will. It is inconceivable that the slight inaccuracy in the trial judge’s recitation of the evidence, which is the only matter complained of on this appeal, could have affected the jury’s verdict. Moreover, “slight inaccuracies in the statement of the evidence must be called to the court’s attention in time to afford opportunity for correction, in order for an exception thereto to be considered.” 7 Strong, N. C. Index 2d, Trial, § 33, p. 333.
*293We have carefuly reviewed the entire record. Defendant has been given a fair trial free from prejudicial error. He was represented at the trial and on this appeal by competent counsel who were diligent on his behalf. The evidence amply supports the verdict. In the entire proceedings and in the judgment imposed we find
No error.
Judges Campbell and Vaughn concur.